Loring, J.
We understand that the sole contention made by the plaintiff is that the testimony of the physician warranted a • finding that the maul or mallet must have hit the stake and then ■ glanced off and hit the plaintiff in the head. Two witnesses called by the defendant testified that the plaintiff’s head got in the line of the sweep of the maul as it descended on to the top ' of the stake; that the maul hit the plaintiff a glancing blow and then hit the stake. Assuming, however, that in spite of this • testimony the physician’s testimony warranted the other finding, there is no evidence that the glancing off of the maul after it struck the stake was caused by the condition of the head of the ■ maul. All that could be found was either that the metal band around the head of the maul was flush with the end or head, or that it was not and the wood on the side was frayed. Neither would cause the maul to glance off after it was landed fairly on the head of the stake. For that reason there was no evidence that the injury was caused by the negligence of the defendant.

Exceptions overruled.